Citation Nr: 0509613	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  94-41 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation for residuals of 
trauma to the right knee, with medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for service-connected right knee disorder.

In May 2000, November 2000, and in May 2004 the Board 
remanded this matter to the RO for development.  It has been 
returned to the Board for review.


FINDINGS OF FACT

The right knee disability is manifested by arthritis, 
associated pain and tenderness with flexion to 120 degrees 
and full extension, and without instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of trauma to the right knee with 
medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, and 5261 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that his right knee disability 
has increased in severity and a higher disability evaluation 
is warranted.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In May 1994, the RO denied an increased rating for the a 
right knee disability.  A VCAA-compliant letter was not sent 
to the appellant until May 2001, subsequent to the May 1994 
denial of an increased rating.  The May 2001 letter provided 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for an increased rating, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) was provided to the appellant.  Moreover, 
this claim has been readjudicated by the RO without "taint" 
from prior decisions.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The Board finds that the SOC, SSOC, Board Remands, and 
correspondence from the RO to the veteran, including the May 
2001 and January 2004 letters, notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

The service medical records relate that in September 1961, 
the veteran underwent right knee meniscectomy.  

In an April 1966 VA examination report, the examiner reported 
that the architecture of the right knee was considered 
normal.  There was no effusion.  The patella was freely 
movable.  There was no atrophy of the quadriceps muscle.  
There was crepitus with mild relaxation of the lateral 
collateral ligament.  The cruciate and lateral collateral 
ligaments were intact.  There was full range of motion.  X-
ray revealed an exostosis at the lateral condyle of the 
femur.   

An April 1966 rating action granted service connection for 
postoperative residuals of a right knee injury.  A 10 percent 
evaluation was assigned effective from April 1966 under 
diagnostic Code 5295.  

The RO received the veteran's current claim in February 1994.  

VA records dated between 1994 and 1996 show that the veteran 
received outpatient care for his right knee disability.  
Records dated in January and February 1994 relate that the 
veteran received follow-up evaluation for right knee pain.   
He had 0-120 degrees of right knee motion.  There was normal 
patellar tracking.  He had valgus and varus stability.  X-ray 
revealed minimal degenerative joint disease (DJD) in the 
medial compartment.  He received physical therapy in 1995 and 
1996.  An August 1996 VA document shows that he received 
annual clothing allowance for a metal knee brace.  

A VA examination was conducted in May 1994.  The veteran 
reported right knee pain on extension and tightness in cold 
weather.  Measurement of the calves and thighs revealed 
minimal atrophy of the dominant leg as compared to the left.  
He had fair to good extensor muscle group strength.  There 
was no pain on palpation of the medial meniscus and 
collateral ligaments areas.  There was swelling and some 
distortion of the normal joint architecture.  There was a 
long jagged surgical scar down the medial side of the right 
knee.  He was able to flex the right knee to 90 degrees and 
extension was 0 degrees.  

A January 1994 private physician report indicates that the 
veteran suffers from chondrocalcinosis and DJD.  The examiner 
defined this disability as a condition where the cartilage 
calcifies and wears down.  This results in pain and 
functional limitation.  It was recommended that the veteran 
refrain from strenuous labor.

A VA examination was conducted in September 1996.  The 
veteran reported weakness and pain on walking.  Examination 
of the right knee revealed a well-healed nontender scar at 
the medial aspect.  There was no soft tissue swelling or 
effusion.  The range of motion was considered normal at 0 to 
140 degrees.  He was able to do a full bend forward but had 
difficulty squatting because of pain.  The Romberg maneuver 
was negative.  The diagnosis was status post right knee 
surgery.  

An October 1996 addendum to the September 1996 VA examination 
indicated that the veteran had a well-healed surgical scar at 
the medial aspect.  There was no tenderness to touch.  There 
was soft tissue swelling and no effusion.  The range of 
motion was 0-140 degrees, which was considered normal.  There 
was no pain on motion and there was no instability.  The 
X-rays were considered normal.  

A private physician reported in a May 1997 statement that the 
veteran had pain over the lateral compartment of the right 
knee.  There was loss of motion and instability.  X-rays 
revealed marked osteoarthritis of the lateral compartment of 
the right knee.  The examiner recommended surgical management 
of the right knee.   

A September 1998 VA examination noted an increase in varus 
motion with mild excursion on stressing.  There was no 
swelling or fluid.  There was no increase in the anterior 
drawer sign.  There was tenderness in the lateral condyle of 
the femur to palpation and over the tibial plateau and 
lateral aspect.  He was able to squat but had marked pain in 
the right knee with giving away.  He had good toe and heel 
rising.  The range of motion was 0 to 130 degrees, which was 
equal to the contralateral side.  There was marked 
subpatellar crepitus with pain in the right knee.  There was 
tenderness in the anterior lateral patellar surface.  The 
diagnosis was degenerative arthritis of the lateral 
patellofemoral compartment.    

In an August 1999 rating action, the RO granted service 
connection for arthritis and assigned a separate 10 
evaluation under Diagnostic Code 5010, effective February 
1994.  The RO also evaluated the veteran's right knee 
disability under Diagnostic Code 5257.

VA outpatient records dated between 1998 and 2000 show that 
on occasions, the veteran complained of right knee pain.  In 
January 2000, there was mild tenderness in the medial side of 
the right knee and popliteal fossa with mild swelling.  

VA examination was conducted in July 2001.  There was a 1.5-
centimeter of atrophy of the right quadriceps when measured 
at an equal point on both thighs.  There was subpatellar 
crepitus with pain in the right greater than the left.  There 
was no instability or fluid in the joint.  There was 
tenderness in the articular surface of the patella.  He had 
full squatting ability with pain.  The range of motion was 
considered within normal at 0 to 150 degrees.  He had good 
quadriceps strength.  Active and passive ranges of motion 
were equal.  The diagnosis was chondromalacia patella and 
degenerative arthritis of the right knee.  The examiner 
commented that it was possible that he would lose some 
function during flare-ups.  Further, weakened movement as 
well as a component of excess fatigability could occur.  
However, due to pain on repeated motion and squatting this 
could not be measured.  There was no incoordination noted.  
The examiner indicated that pain significantly limited the 
functional ability on flare-ups, however, this could not be 
measured.  

The record includes VA treatment records that date between 
August 2002 and February 2003.  The veteran was treated for 
various disorders.  On periodic examinations, the veteran's 
lower extremities were considered normal.  His gait was 
considered normal and there were no abnormal neurological 
findings.  

A VA examination was conducted in April 2004.  He had 0 to 
120 degrees of motion for the right knee and 0 to 150 for the 
left knee.  There was no instability of the knees.  He had 
swelling with fluid in the knee joint.  There was a Baker's 
cyst over the knee.  There was pain at the end of flexion.  
There was pain on varus and valgus stressing but no 
instability.  There was pain on palpation of the lateral and 
medial joint line.  His right knee appeared to have more 
swelling, fluid content and bony spurring compared to the 
left knee.  The physician indicated that the normal range of 
motion, in the veteran's case, would be 145 degrees to 150 
degrees.  The examiner commented that it was likely that 
there was additional loss of range of motion due to pain 
during flare-ups.  Also excess fatigability could occur by 
the simple activity of walking.  In his opinion, the pain 
significantly limited his ability during flare-ups or when 
the joint was used repeatedly.  The examiner commented that 
the veteran's main problem was pain.     

Laws and Regulations

In evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran appealed the initial assignment of the evaluation 
for the service-connected right knee arthritis under 
Diagnostic Code 5010.  The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Currently, the disability is rated under Diagnostic Codes 
5010, 5257 and 5259. 

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are pain exacerbated by prolonged standing or 
walking and difficulty in squatting because of his knee.  

As noted the RO rated this disability under Diagnostic Code 
5257, which refers to instability.  Under this diagnostic 
code, moderate recurrent subluxation or lateral instability 
is indicative of a 20 percent disability evaluation.  
However, the veteran does not have moderate instability of 
his right knee.  The July 2001 and April 2004 VA examination 
reports indicated that there was no evidence of instability 
or recurrent subluxation.  Under the circumstances, a higher 
rating for instability is not warranted.  Therefore, a 20 
percent rating is not warranted under Diagnostic Code 5257.

Under Diagnostic Code 5259, which refers to removal of 
semilunar cartilage of the knee.  The regulation provides a 
10 percent rating for symptomatic removal of the semilunar 
cartilage.  The examination reports include findings, which 
may be manifestations of symptomatic removal of the semilunar 
cartilage.  However, as the veteran is currently rated 10 
percent this Diagnostic Code does not provide for a higher 
rating.

For limitation of motion of the leg, the restriction of 
flexion and extension reported at the VA examinations support 
only a noncompensable rating under Diagnostic Code 5260 and 
Diagnostic Code 5261.  The most recent VA examination report 
shows that he had full extension and flexion was 120 degrees. 

The Board has considered DeLuca v. Brown in reaching its 
conclusion in this case.  The VA examiner at the April 2004 
examination commented that it was likely that the veteran 
experienced additional loss of range of motion due to pain 
during flare-ups.  Also excess fatigability could occur by 
the simple activity of walking.  In his opinion, the pain 
significantly limited the veteran's ability during flare-ups 
or when the joint is used repeatedly.  The examiner commented 
that the veteran's main problem was pain.  The veteran has 
repeatedly complained of pain and, at the VA examination, he 
reported that he has weakness, instability, effusion, and 
swelling.  The veteran is competent to credibly describe the 
pain in his knee.  He is regularly prescribed pain 
medication.  

However, in this case, it is not objectively shown that there 
was additional functional limitation that would warrant a 
higher rating based on pain or weakness.  While there is 
noted pain at the VA examination, he has not identified any 
functional limitation that would warrant a compensable rating 
under the applicable rating criteria.  The 10 percent rating 
assigned for the arthritis already contemplates additional 
functional limitation due to pain.  VA outpatient records 
show that his gait and stance were normal, including heel and 
toe walking.  He was able to perform squatting although with 
pain.  The neurological examination was normal.  No 
subluxation, or lateral instability, has been shown in the 
report of the VA examination, despite a comprehensive study.  
The examination report shows that he has nearly full range of 
motion of the right knee.  The rating schedule does not 
support an increased rating due to pain alone.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

As the veteran underwent surgery during service the Board has 
also considered whether the surgical scar warrants a separate 
compensable evaluation.  The Schedule provides a compensable 
rating for superficial scars when there is evidence of 
tenderness and pain on objective demonstration (10 percent) 
or limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  The record as a 
whole does not show that the post surgical scarring is 
productive of any significant functional impairment, or 
otherwise disabling.  As the scar has not been shown to 
result in functional limitation of the right knee and is 
currently described as non-tender, a separate rating is not 
warranted.  See Esteban, supra.  Consequently, the 
preponderance of evidence is against the claim for a higher 
rating.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability evaluation greater than 10 
percent for the postoperative residuals of a right knee 
meniscectomy (instability) is denied.

Entitlement to a disability evaluation greater than 10 
percent for the postoperative residuals of a right knee 
meniscectomy (arthritis) is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


